972 F.2d 348
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SUPREME COURT OF KENTUCKY, Plaintiff-Appellee,v.Ray L. OVERSTREET, Clerk, Casey Circuit Court, Defendant-Appellant.
No. 92-5786.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1992.

1
Before BOYCE F. MARTIN, Jr. and SILER, Circuit Judges;  and CLELAND, District Judge.*

ORDER

2
Defendant appeals from the order of the district court denying his petition for removal for lack of jurisdiction and remanding the action to the Supreme Court of Kentucky.   On July 1, 1992, the clerk issued an order directing defendant to show cause why his appeal should not be dismissed.   See 28 U.S.C. § 1447(d).   Plaintiff filed a motion to dismiss the appeal on the same day, asserting that the appeal was frivolous and requesting an award of costs and expenses.   In response to the show cause order and the motion to dismiss, defendant concedes that he can pose no valid objection to the motion to dismiss, and requests that this court enter an order dismissing his appeal.


3
It therefore is ORDERED that the motion to dismiss is granted and this appeal is dismissed for lack of jurisdiction.   Because we conclude that this appeal is clearly frivolous and is an abuse of process, plaintiff's request for an award of costs, including reasonable attorneys fees, is granted.   An itemized and verified bill for the costs and attorneys fees may be filed with the Clerk of Court within fourteen days of the entry of this order.



*
 The Honorable Robert H. Cleland, U.S. District Judge for the Eastern District of Michigan, sitting by designation